Since defendant did not move to withdraw his guilty plea, and since this case does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662 [1988]), his challenge to the plea is unpreserved and we decline *607to review it in the interest of justice. As an alternative holding, we also reject it on the merits. The record establishes that defendant’s plea was knowing, intelligent and voluntary, and there was nothing in the plea allocution that cast significant doubt on his guilt (see People v Toxey, 86 NY2d 725 [1995]). While defendant may have made a comment during his allocution that suggested a possible mitigating circumstance, this comment did not negate the requisite intent for first-degree criminal contempt. We have considered and rejected defendant’s remaining claims. Concur — Gpnzalez, P.J., Tom, Sweeny, Freedman and Abdus-Salaam, JJ.